                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

CLINT A. LORANCE,

              Petitioner,

              v.                                     CASE NO. 18-3297-JWL

COMMANDANT,
U. S. DISCIPLINARY BARRACKS,

              Respondent.

                              MEMORANDUM AND ORDER

       This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner is

confined at the United States Disciplinary Barracks in Fort Leavenworth, Kansas. Petitioner

challenges his 2013 conviction by general court-martial. Because the Petition contains both

exhausted and unexhausted claims, the Court dismisses the mixed petition without prejudice.

I. FACTUAL BACKGROUND

       In August of 2013, Petitioner was convicted by general court-martial as follows:

              An officer panel sitting as a general court-martial convicted
              [Petitioner], contrary to his pleas, of attempted murder, murder,
              wrongfully communicating a threat, reckless endangerment,
              soliciting a false statement, and obstructing justice in violation of
              Articles 80, 118, and 134 Uniform Code of Military Justice, 10
              U.S.C. §§ 880, 918, 934 (2012) [hereinafter UCMJ]. The panel
              sentenced [Petitioner] to a dismissal, confinement for twenty years,
              and forfeiture of all pay and allowances. The convening authority
              approved only nineteen years confinement but otherwise approved
              the sentence as adjudged.

United States v. Lorance, Army 20130679, 2017 WL 2819756 (A. Ct. Crim. App. June 27,

2017). The Army Court of Criminal Appeals (“ACCA”) summarized the underlying facts as

follows:




                                               1
In 2012, [Petitioner] and members of 4th Brigade Combat Team
(BCT), 82nd Airborne Division were deployed to Afghanistan.
During this time, the Chairman of the Joint Chiefs of Staff’s
Standing Rules of Engagement (SROE) were in effect. The SROE
permitted soldiers to use force in defense of themselves or others
upon the commission of a hostile act or the demonstration of
imminent hostile intent. There were no declared hostile forces, and
thus no authority to engage any person upon sight.

In June 2012, First Platoon of the BCT was situated at an outpost
named Strong Point Payenzai, located near the village of Sarenzai
in the Zharay district of Kandahar province. First Platoon had
recently lost their platoon leader to injury from an improvised
explosive device (IED), and had suffered other casualties in the
months prior. [Petitioner], who had spent the deployment as the
squadron liaison officer (LNO) at the brigade tactical operations
center (TOC), was assigned to take over as the platoon leader.

On 30 June 2012, [Petitioner], in his new role, was leading the
platoon back to Strong Point Payenzai from the Troop TOC at
Strong Point Ghariban. As they approached the Entry Control
Point (ECP), [Petitioner] encountered an Afghan villager with a
young child. The villager was asking to move some concertina
wire on the road leading to Strong Point Payenzai that was
impeding his ability to work on his farm. [Petitioner] told the
villager that if he touched the concertina wire, he and his family
would be killed. [Petitioner] conveyed the seriousness of his
message by pulling back the charging handle of his weapon and
pointing the weapon at the young child. [Petitioner] ended the
encounter by instructing the villager to come to his shura, a
meeting, and to bring twenty people.

The next day, [Petitioner] ordered two of his soldiers to go up into
one of the towers and shoot harassing fire in the general direction
of villagers. [Petitioner] told the soldiers he was doing this in
order to provoke the villagers’ attendance at the upcoming shura.
Hearing the shots, the Troop TOC radioed Strong Point Payenzai
for a report. [Petitioner] instructed a noncommissioned officer to
respond by falsely reporting the Strong Point was receiving fire.

On 2 July 2012, a mission brief was held for the platoon and their
accompanying Afghanistan National Army (ANA) element before
they left to go on a patrol. In this briefing, it was announced that
motorcycles were now authorized to be engaged on sight, although
the testimony was somewhat inconsistent with at least one soldier
recalling this coming from the ANA while others identified


                                 2
[Petitioner] as the source of this new information. [Petitioner] had
posted a sign in the platoon headquarters prior to the patrol stating
that no motorcycles would be permitted in the area of operations.
As the platoon, with the ANA element in the lead, moved out they
encountered a number of villagers near the ECP complaining about
the shots from the day prior. [Petitioner] told the villagers that
they could discuss it at the upcoming shura. [Petitioner] told the
villagers to leave and then began counting down from five. The
platoon began its patrol.

Not long into the patrol, Private First Class (PFC) Skelton, the
Company Intelligence Support Team (COIST) member attached to
the platoon headquarters element, called out to [Petitioner] that he
observed a motorcycle with three passengers. PFC Skelton did not
report any hostile actions, but simply that he spotted a motorcycle
with three passengers in his field of view. [Petitioner] did not ask
whether the motorcycle passengers were presenting any threat.
[Petitioner] ordered PFC Skelton to engage the motorcycle. PFC
Skelton complied and fired his weapon, but missed. At trial, PFC
Skelton testified that he would not have fired upon the motorcycle
or its passengers on his own, because “there was no reason to shoot
at that moment in time that presented a clear, definitive hostile
intent and hostile act.”

Apparently in response to the impact of PFC Skelton’s rounds, the
motorcycle stopped, the male passengers dismounted and began
walking in the direction of the ANA unit. The ANA soldiers did
not open fire, but rather gesticulated to the men, who then headed
back to their motorcycle. As the three men returned to the
motorcycle, [Petitioner], over his portable radio, ordered the
platoon’s gun truck to engage the men. Private E–2 (PV2) Shiloh,
the gunner on the 240 machine gun in the gun truck that had
overwatch of the patrol, had continuous observation of the victims
from after the first set of shots by PFC Skelton. Upon receiving
[Petitioner]’s order, Private Shiloh fired his weapon, killing two of
the riders and wounding the third. The third victim ran away into
the village. Prior to the engagement, the victims had no observable
weapons or radios, and were not displaying any hostility toward
U.S. or Afghan forces. According to PV2 Shiloh, the only reason
he engaged the men was because he was ordered to do so by
[Petitioner]. Following the engagement, the two deceased victims
were on the ground, and the motorcycle was standing up, kickstand
still down. Upon learning that the motorcycle was still standing,
[Petitioner] ordered PV2 Shiloh to engage and disable the
motorcycle. PV2 Shiloh refused this order, noting that a young
boy was nearby.


                                 3
               Shortly after this engagement, helicopter support came on station.
               The aircraft crew received a request to locate the third motorcycle
               rider last seen running into the village. While on station, the pilot
               took aerial photographs of the two deceased victims and the
               motorcycle. Sergeant First Class (SFC) Ayres, the platoon
               sergeant, linked up with [Petitioner] to find out what happened, as
               he had heard the shots moments before. [Petitioner] told SFC
               Ayres that the aircraft had spotted the men on the motorcycle with
               weapons before his troops engaged.

               [Petitioner] ordered two soldiers, PFC Wingo and PFC Leon, to
               conduct a Battle Damage Assessment (BDA) of the deceased
               victims. BDAs normally entailed taking photographs, obtaining
               biometric data, and testing for any explosive residue on the bodies.
               Private First Class Skelton was the soldier trained and equipped to
               conduct a BDA and was also responsible for briefing the TOC
               afterwards. Even though PFC Skelton was standing right next to
               [Petitioner], [Petitioner] had PFC Wingo and PFC Leon conduct
               the BDA, neither of whom had the training or equipment to
               properly perform the task.         When PFC Skelton reminded
               [Petitioner] that he was supposed to do the BDA, [Petitioner] told
               PFC Skelton not to because he wouldn’t like what he saw.

               After the two soldiers conducted a cursory inspection of the
               victims, [Petitioner] told the gathered villagers to take the bodies.
               The soldiers did not find any weapons, explosives or
               communications gear on the bodies. [Petitioner] then told the
               radio transmission operator (RTO) to report over the radio that a
               BDA could not be done because the bodies were removed before
               the platoon could get to them. When the RTO did not make this
               report, [Petitioner] took over the radio and made this report to
               Captain (CPT) Swanson, the Troop Commander.

               After the mission, and back at Strong Point Payenzai, [Petitioner]
               told PFC Skelton not to include the BDA information in his
               upcoming brief to the TOC. Private First Class Skelton went to the
               TOC at Strong Point Ghariban to deliver his intelligence brief on
               the patrol. Upon arriving, he informed the COIST platoon leader
               that he needed to speak with CPT Swanson. PFC Skelton told
               CPT Swanson what happened on the patrol and that he believed
               they may have civilian casualties. Shortly thereafter, [Petitioner]
               was relieved of his duties pending an investigation into the events.

Id. at *1–3.



                                                4
       Petitioner filed a Petition for a New Trial and an appeal to the ACCA, asserting six

assignments of error:

               I. THIS COURT SHOULD ORDER A NEW TRIAL BASED ON
               R.C.M. 1210 BECAUSE THE GOVERNMENT SUPPRESSED
               CRITICAL EVIDENCE OF THE VICTIMS’ IDENTITIES AS
               ENEMY COMBATANTS AFFILIATED WITH IMPROVISED
               EXPLOSIVE DEVICE NETWORKS AND LINKED TO U.S.
               CASUALTIES,         IN    VIOLATION   OF THE FIFTH
               AMENDMENT, BRADY v. MARYLAND, R.C.M. 701 (a) (6);
               R.C.M. 701 (a) (2) (A), and AR 27-26.

               II.  THE CONVENING AUTHORITY ABUSED HIS
               DISCRETION BY FORWARDING THE RECORD OF TRIAL
               THE SAME DAY HE TOOK INITIAL ACTION, THEREBY
               PREMATURLY SEVERING JURISDICTION, AND BY
               DECLINING TO ACT ON APPELLANT’S REQUESTS TO
               RECALL AND MODIFY THE ACTION IN LIGHT OF NEWLY-
               DISCOVERED EVIDENCE .

               III.     THE    MILITARY    JUDGE    COMMITTED
               CONSTITUTIONALLY PREJUDICIAL ERROR WHEN SHE
               FAILED TO SUA SPONTE INSTRUCT THE PANEL ON FOUR
               SPECIAL DEFENSES REASONABLY RAISED BY THE
               EVIDENCE.

               IV. DEFENSE COUNSEL’S REPRESENTATION OF FIRST
               LIEUTENANT LORANCE FELL BELOW THE REQUIRED
               STANDARD OF CARE AND THE PREJUDICE THAT
               RESULTED CANNOT BE RENDERED HARMLESS.

               V.  THE EVIDENCE IS LEGALLY AND FACTUALLY
               INSUFFICIENT TO SUPPORT CONVICTIONS FOR
               ATTEMPTED    UNPREMEDITATED  MURDER   AND
               UNPREMEDITATED MURDER.

               VI. THE EVIDENCE IS LEGALLY AND FACTUALLY
               INSUFFICIENT TO SUPPORT A CONVICTION FOR
               SPECIFICATION 4 OF CHARGE IV (OBSTRUCTING
               JUSTICE) .

(Doc. 13–8, at 1–2, Brief of Appellant.) Petitioner’s Petition for a New Trial was denied, and his

conviction and sentence were affirmed. United States v. Lorance, Army 20130679, 2017 WL



                                                5
2819756 (A. Ct. Crim. App. June 27, 2017).

       Petitioner filed a Petition for Grant of Review in the U.S. Court of Appeals for the Armed

Forces (“CAAF”), raising the following issues:

               I. WHETHER THE ARMY COURT ERRED WHEN IT HELD
               THAT DUE PROCESS IN A COMBAT MURDER CASE DOES
               NOT REQUIRE THE PROSECUTION TO SEARCH THE
               ARMY’S BIOMETRICS DATA TO VERIFY WHETHER
               LOCAL-NATIONALS SHOT DURING A COMBAT PATROL
               IN A COMBAT ZONE IN AFGHANISTAN WERE CIVILIANS?

               II. WHETHER THE ARMY COURT FAILED TO APPLY
               ARTICLE 73 AND R.C.M. 1210 WHEN IT DENIED lLT
               LORANCE’S PETITION FOR A NEW TRIAL TWENTY
               MONTHS AFTER HAVING GRANTED A MOTION TO
               EXPEDITE ITS DETERMINATION?

               III. WHETHER COUNSEL WAS INEFFECTIVE WHEN THEY
               NEITHER INTERVIEWED THE MATERIAL AFGHAN
               WITNESS (Abad), THE AFGHAN ATTEMPTED MURDER
               VICTIM (Karimullah), THE AFGHAN EYEWITNESS (Rahim),
               ANY WITNESS AGAINST THE ACCUSED, NOR MOVED TO
               COMPEL     PRODUCTION      OF  ARMY    BIOMETRICS
               CRIMINAL INFORMATION PROVING THE LOCAL
               NATIONALS WERE BOMBMAKERS?

(Doc. 13–6, Petition for Grant of Review; Doc. 13–7, at 5, Supplement to Petition for Grant of

Review.) The Petition for Grant of Review before the CAAF was denied. United States v.

Lorance, No. 17-0599/AR, CCA 20130679, 77 M.J. 136 (C.A.A.F. Dec. 19, 2017).

II. Grounds for Relief in § 2241 Petition

        Petitioner brings five grounds for relief in his Petition under § 2241:

1) Fifth Amendment Due Process:          Petitioner argues that he was deprived of his Fifth

Amendment due process rights because the prosecution failed to disclose material exculpatory

and mitigating evidence, including:




                                                 6
       A. fingerprint and DNA evidence that Afghan men were not civilian casualties as the

prosecution told the jury, but in fact terrorist bombmakers who intended to kill American

Soldiers;

       B. a Significant Activity Report completed one month after the shooting that concluded

Petitioner’s Platoon was being scouted for an impending attack or ambush and that at least one

insurgent was killed – while the prosecution told the jury only civilian casualties occurred. The

Army’s undisclosed report gives credence to Petitioner’s split-second judgment that the Platoon

was in danger; and

       C.   the final investigative report issued by the U.S. Army Criminal Investigation

Command (“CID”) agents who investigated the case.

2) Prosecutorial Misconduct:

       Petitioner argues that there was prosecutorial misconduct from pre-trial to post-trial,

alleging the following specific grounds of prosecutorial misconduct:

              (a) initially accused at least nine First Platoon paratroopers of
              murder for the July 2, 2012, combat engagements when no credible
              evidence existed to do so;
              (b) segregated them from their Platoon Leader, Lorance, and
              compelled them to make written statements without the military
              equivalent of Miranda warnings or the availability of legal
              counsel;
              (c) issued “cleansing warnings,” after which several paratroopers
              exercised their right to remain silent and seek the assistance of
              counsel;
              (d) later provided nine paratroopers with immunity from murder
              Charges;
              (e) ordered those nine paratroopers with immunity to cooperate in
              the prosecution of Lorance;
              (f) failed to disclose fingerprint and DNA evidence in the
              prosecution’s possession, custody and control that proved Afghans
              were not civilians, but enemy combatants, implicating Army
              Regulation 27-26, Rules of Professional Conduct for Lawyers,
              June 28, 2018, ¶ 3.8(d) ([prosecutor] shall make timely disclosure
              to the defense of all evidence or information known to the


                                                7
[prosecutor] that tends to negate the guilt of the accused or
mitigates the offense, and, in connection with sentencing, disclose
to the defense all unprivileged mitigating information known to the
[prosecutor]”);
(g) failed to produce in response to a written defense request IED
incident reports and criminal histories of violence of Afghans
related to the case, to include Criminal Activity Analytical Reports
(CAAR) and Be On the Lookout (BOLO) reports, implicating
Army Regulation 27-26, Rules of Professional Conduct for
Lawyers, June 28, 2018, ¶ 3.8(d) ([prosecutor] shall make timely
disclosure to the defense of all evidence or information known to
the [prosecutor] that tends to negate the guilt of the accused or
mitigates the offense, and, in connection with sentencing, disclose
to the defense all unprivileged mitigating information known to the
[prosecutor]”);
(h) failed to disclose an Army Significant Activity Report or
“SIGACT” which concluded that Lorance’s patrol was being
scouted for an impending attack or ambush, and that one enemy
insurgent was killed, implicating Army Regulation 27-26, Rules of
Professional Conduct for Lawyers, June 28, 2018, ¶ 3.8(d)
([prosecutor] shall make timely disclosure to the defense of all
evidence or information known to the [prosecutor] that tends to
negate the guilt of the accused or mitigates the offense, and, in
connection with sentencing, disclose to the defense all
unprivileged mitigating information known to the [prosecutor]”);
(i) lined out the names of the Afghans on the Charge Sheet,
concealing their true legal status as unlawful enemy combatants;
(j) suggested that the previous Platoon Leader, medically
evacuated from a bomb blast, line out only one phrase in his sworn
statement, a phrase indicating that he too would not have allowed a
motorcycle to get near his Platoon;
(k) objected to evidence that the Afghan National Army fired the
rounds that hit the motorcycle riders;
(l) objected to evidence about the second engagement the morning
of July 2, 2012, claiming it irrelevant to the circumstances
surrounding Lorance’s order in connection with the motorcycle
when the undisclosed Significant Activity Report concluded the
patrol was being scouted or [sic] an impending attack or ambush
with at least one insurgent confirmed killed in action;
(m) objected to Lorance’s biometric expert affiant on appeal while
knowing his proffered testimony to be credible and failing to
provide any evidence to the contrary;
(n) the Chief Judge of the Army Court publicly misstated the facts
of the case and misinformed the public that Lorance changed the
ROE when the jury acquitted him, and adopted an adversarial
advocate’s position as opposed to safeguarding the integrity of the


                                 8
               legal process; implicating Canons One, Two, and Three of the
               Code of Judicial Conduct for Army Trial and Appellate Judges,
               May 16, 2018 and the prohibitions against Army attorneys making
               extrajudicial comments that tend to heighten public condemnation
               of an accused, implicating Army Regulation 27-26, Rules of
               Professional Conduct for Lawyers, June 28, 2018, ¶ 3.8(f) (Army
               attorneys will refrain from making extrajudicial comments that
               have a substantial likelihood of heightening public condemnation
               of the accused);
               (o) The Judge Advocate General of the Army misinformed at least
               one Member of the U.S. House of Representatives that Lorance
               changed the ROE to fire on motorcycles on sight when the jury
               acquitted him of that Charge, implicating the ethical prohibition
               against making extrajudicial comments that have a substantial
               likelihood of heightening public condemnation of the accused per
               Army Regulation 27-26, Rules of Professional Conduct for
               Lawyers, June 28, 2018, ¶ 3.8(f) (Army attorneys will refrain from
               making extrajudicial comments that have a substantial likelihood
               of heightening public condemnation of the accused);
               (p) declined to include citizens’ petitions as part of the file
               presented to the Secretary of the Army for final action and
               threatened to shred them if Lorance did not arrange to have them
               removed from the Secretary of the Army’s office;
               (q) informed Lorance, notwithstanding his claims filed in court and
               presented to the Chief Judge of the Army Court personally that his
               “conviction and sentence, as well as the appellate review, were
               appropriately decided;”
               (r) refused to process Lorance’s Article II request for the President
               to “disapprove the findings and the sentence” claiming that there is
               no form for that request; and
               (s) disregarded obligations to process the fingerprint and DNA
               evidence when Lorance’s appellate defense team brought it to
               Army lawyers, to include the then Judge Advocate General of the
               Army, Lieutenant General Flora D. Darpino, against Army
               Regulation 27-26, Rules of Professional Conduct for Lawyers,
               June 28, 2018, ¶ 3.8(g)(1)(2) and (3) and ¶ 3.8(h) (e.g., when an
               Army lawyer learns of new, credible, and material evidence or
               information creating a reasonable likelihood that a convicted
               accused did not commit an offense of which the accused was
               convicted at court-martial, the Army lawyer shall disclose that
               evidence to the accused, make reasonable efforts to cause an
               investigation, and seek to remedy the conviction).

(Doc. 1, at 67–70.)




                                                9
3) Sixth Amendment Ineffective Assistance of Defense Counsel:

       Petitioner alleges that his retained civilian attorney:

       A. did not interview any American or Afghan witness, to include the Afghan attempted

murder victim and two Afghan material eyewitnesses;

       B. arrived the night before this fully contested double murder and attempted murder jury

trial where Petitioner faced a potential life sentence from another trial in a different state;

       C.    did not reveal to the jury that witnesses were given immunity and ordered to

cooperate in the case against Petitioner;

       D. did not interview the previous Platoon Leader who wrote that he would never allow a

motorcycle to get near his Platoon; and

       E. failed to secure from the prosecution fingerprint and DNA evidence that the purported

victims were not civilian casualties as the prosecution claimed, but terrorist bombmakers.

4) Failure to Instruct on Affirmative Defenses:

       Petitioner argues that the trial judge failed to instruct the jury on affirmative defenses that

were raised and supported by the evidence presented at trial, such as justification, obedience to

orders, mistake of fact, or duress.

5) Legally and Factually Insufficient Evidence:

       Petitioner argues that the Army Court did not address the seemingly pivotal question

Petitioner presented, a point that reasonably stood to require a new trial or a complete reversal:

whether an order to fire based on ROE-compliance at targets that were insurgent bombmakers

can be murder or attempted murder in a combat zone. Neither did the Army Court consider that

even if the Afghan victims were truly innocent civilians, that they were casualties of war under

applicable international law categorized as “collateral damage,” decisions which occur regularly



                                                  10
when drone strikes kill innocent civilians. Nor did the Army Court evaluate the sufficiency of the

remaining evidence after recognizing that Petitioner was acquitted of changing the ROE, an

analysis the Army Court never embraced.

       Petitioner seeks to reverse, overturn, and vacate his convictions and sentence in their

entirety. (Doc. 1, at 78.)

III. Standard of Review

       A federal court may grant habeas corpus relief where a prisoner demonstrates that he is

“in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c). However, the Court’s review of court-martial proceedings is very limited. Thomas v.

U.S. Disciplinary Barracks, 625 F.3d 667, 670 (10th Cir. 2010). The Supreme Court has

explained that “[m]ilitary law, like state law, is a jurisprudence which exists separate from the

law which governs in our federal judicial establishment,” and “Congress has taken great care

both to define the rights of those subject to military law, and provide a complete system of

review within the military system to secure those rights.” Nixon v. Ledwith, 635 F. App’x 560,

563 (10th Cir. Jan. 6, 2016) (unpublished) (quoting Burns v. Wilson, 346 U.S. 137, 140 (1953)).

“[W]hen a military decision has dealt fully and fairly with an allegation raised in [a habeas]

application, it is not open to a federal civil court to grant the writ simply to re-evaluate the

evidence.” Thomas, 625 F.2d at 670 (quoting Burns, 346 U.S. at 142). Instead, it is the limited

function of the civil courts “to determine whether the military have given fair consideration to

each of the petitioner’s claims.” Id. (citing Burns, 346 U.S. at 145).

IV. Exhaustion

       “Like a state prisoner, a military prisoner must fully exhaust his claims in the military

courts before raising a claim on federal habeas review.” Nixon, 635 F. App’x at 565 (citations



                                                11
omitted). “As with unexhausted state habeas claims, [the court] may review a claim that was not

presented to the military courts if the military prisoner shows both ‘cause excusing the

procedural default and actual prejudice resulting from the error.’”            Id. (citing Lips v.

Commandant, 997 F.2d 808, 812 (10th Cir. 1993)). Therefore, a petitioner that has failed to

exhaust a claim has waived the claim absent a showing of cause and actual prejudice, and “[t]he

burden of showing prejudice is not an easy one.” Evans v. Horton, ___ F. App’x ___, 2019 WL

5212906, at *2 (10th Cir. Oct. 11, 2019) (unpublished) (quoting Daniels v. United States, 254

F.3d 1180, 1191 (10th Cir. 2001)). “[I]t is not enough to assert than an error ‘might have

changed the outcome of trial.’” Id.

        Petitioner raises prosecutorial misconduct as a ground in his Petition, setting forth

nineteen “improper methods” which he claims resulted, in whole or in part, in his conviction and

sentence. (Doc. 1, at 67–70.) Prosecutorial misconduct occurs when trial counsel “‘overstep[s]

the bounds of that propriety and fairness which should characterize the conduct of such an

officer in the prosecution of a criminal offense.’” United States v. Hornback, 73 M.J. 155, 159

(C.A.A.F. 2014) (citation omitted). “Prosecutorial misconduct can be generally defined as an

action or inaction by a prosecutor in violation of some legal norm or standard, e.g., a

constitutional provision, a statute, a Manual rule, or an applicable professional ethics canon.” Id.

at 160 (citations omitted). Where a proper objection is made at trial, the military court reviews

alleged prosecutorial misconduct for prejudicial error. Id. (citation omitted).

       Although Petitioner asserts a separate claim for the alleged Brady violations, he did not

present a claim for prosecutorial misconduct to the military courts.          Because Petitioner’s

prosecutorial misconduct claim in unexhausted, his Petition contains a mix of exhausted and

unexhausted claims. When faced with such a “mixed petition,” a court may dismiss the entire



                                                12
petition without prejudice to re-filing after the petitioner either exhausts all claims or resubmits

the petition to proceed solely on the exhausted claims. Gray v. Gray, 645 F. App’x 624, 625–

626 (10th Cir. 2016) (unpublished) (setting forth the court’s options when facing a mixed

petition and finding that the district court is not allowed to “effect a hybrid disposition of the

petition, dismissing with prejudice all exhausted claims and dismissing without prejudice the

unexhausted claims.”) (citations omitted). “[T]he failure to exhaust available military remedies

on any claim generally requires a civilian court to dismiss without prejudice the petition in its

entirety; until the petitioner takes advantage of all modes of relief available in the military

system, civilian review must await another day.” Banks v. United States, 431 F. App’x 755, 757

(10th Cir. 2011) (unpublished) (citations omitted); see also Piotrowski v. Commandant, No. 08-

3143-RDR, 2009 WL 5171780, at *12–13 (D. Kan. Dec. 22, 2009) (finding that the military

courts are to hear post-conviction claims and setting forth options for post-conviction relief in the

military courts).

       The Court finds that dismissal without prejudice would allow Petitioner to attempt

exhaustion in the military courts, and the military courts are in the best position to address the

issue of procedural default. In Piotrowski the court stated that:

               Under Burns all available military remedies must be exhausted
               prior to, not after, § 2241 review. As a matter of comity and
               judicial efficiency, if nothing else, the military courts should
               continue to decide collateral challenges in the first instance and
               have the opportunity to correct their own errors, while applying
               their expertise in military law.

               The more difficult question of whether or not military appellate
               courts can retain or assert jurisdiction over a collateral action
               raising Mr. Piotrowski’s unexhausted claims once his military
               discharge has been executed, is one to be answered in the first
               instance by the military courts. Likewise, whether or not Mr.
               Piotrowski can present sufficient grounds for a writ of error coram
               nobis is for those courts to decide in the first instance. These are


                                                 13
               not issues that must or should be decided by this court before Mr.
               Piotrowski has made any attempt to present his unexhausted claims
               to the military appellate courts. If military tribunals refuse to hear
               his unexhausted claims because they have been procedurally
               defaulted, it is likely his new claims will be considered
               procedurally defaulted in federal civil court as well. Neither party
               has presented sufficient procedural or other facts or cited a clear,
               uniformly-applied military rule or case upon which this court
               might base a finding that petitioner’s unexhausted claims have
               already been procedurally defaulted in the military courts. This
               court does not know, and expresses no opinion as to, what specific
               military remedies may remain available to Mr. Piotrowski under
               his current circumstances[ ]. Nevertheless, the court holds that its
               dismissal of petitioner’s unexhausted claims is without prejudice to
               his attempting to exhaust any avenues of relief which may remain
               available to him, and his attempting to return to the district court
               once he has fully exhausted. See Laster v. Samuels, 325 Fed. Appx.
               127, ––––2 (3rd Cir. 2009).

Piotrowski, 2009 WL 5171780, at *13 (internal footnote omitted).

       The court in Gray v. Gray, also considered the parties’ arguments and found that the

better course was to dismiss the petition in its entirety without prejudice to allow the petitioner to

fully exhaust the unexhausted claims or to resubmit the petition without those claims. Gray v.

Gray, No. 08-3289-JTM, Doc. 111 (D. Kan. Oct. 26, 2016). The court stated that:

               Doing so furthers the strong preference “that military courts first
               be given every reasonable opportunity to address the merits of a
               military prisoner’s post-conviction arguments,” with the civilian
               courts reviewing those decisions rather than seeking to substitute
               their own judgment for that of the military courts. . . . “The policy
               expressed in [Burns v. Wilson, 346 U.S. 137 (1953)] contemplates
               the orderly presentation of all issues to the military courts, and
               only afterwards [are they] presented by habeas corpus to civilian
               courts.” . . . Respondent urges the court to deny the unexhausted
               coram nobis claims as clearly meritless or procedurally barred.
               But the policies noted above counsel toward allowing the military
               courts the first opportunity to address these questions. While the
               additional delay occasioned by a dismissal without prejudice is
               regrettable, the military courts have traditionally moved
               expeditiously to address such claims. Moreover, in the face of
               what are obviously complex procedural rules governing habeas
               claims, adherence to the preferred order of presentation outlined in


                                                 14
                Burns will avoid injecting unnecessary procedural error that would
                only further delay final disposition of the case.

Id. at Doc. 111, p. 2.

        The Court agrees that the better course is to dismiss the mixed petition without prejudice

to allow Petitioner to attempt to fully exhaust any unexhausted claims in the military courts, or to

submit a petition without those claims. In light of the Court’s ruling, Petitioner’s motion to

expand the record and motion for discovery are denied.

        IT IS THEREFORE ORDERED BY THE COURT that the Petition is dismissed

without prejudice.

        IT IS FURTHER ORDERED that Petitioner’s Motion to Expand the Record (Doc. 19)

and Petitioner’s Motion for Discovery (Doc. 23) are denied.

        IT IS SO ORDERED.

        Dated November 8, 2019, in Kansas City, Kansas.



                                              S/ John W. Lungstrum
                                              JOHN W. LUNGSTRUM
                                              UNITED STATES DISTRICT JUDGE




                                                15
